ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of June 8, 2018, by and among ACOLOGY, INC., a
Florida corporation (the “Company”), MARK HAINBACH (the “Seller”) and ESCROW,
LLC (the “Escrow Holder” and, together with the Company and the Seller, the
“Parties”),

WITNESSETH:

WHEREAS, the Company and the Seller have entered into an Asset Purchase
Agreement, dated as of April 16, 2018, and amended on June 8, 2018 (as so
amended, the “APA”); and

WHEREAS, the APA contemplates, among other things, the sale by the Seller to the
Company of the Assets, as that term is defined therein, in consideration of the
issuance by the Company to the Seller of 263,125,164 shares of its common stock,
to be represented by a certificate for 60,000,000 shares of Common Stock (the
“60MM Certificate”) and a certificate for 203,125,164 shares of Common Stock
(the “203MM Certificate”);

WHEREAS, the APA contemplates that if said shares cannot not be publicly sold by
the Seller in the amounts permitted by Section 5.6 of the APA pursuant to the
exemption from registration afforded by Rule 144 promulgated under the
Securities Act of 1933 or pursuant to another exemption from such registration
after the expiration of six (6) months from the date of the Closing under the
APA, certain of the transactions contemplated by the APA will be undone, in one
of the manners set forth in this Agreement; and

WHEREAS, the Company and the Seller are delivering the instruments specified in
this Agreement with the object that, in the events set forth herein, they shall
be disposed of in the manner set forth herein,

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the Parties agree as follows:

1.      Appointment and Agreement of Escrow Holder. The Company and the Seller
hereby appoint the Escrow Holder to serve as, and the Escrow Holder hereby
agrees to act as, the escrow holder upon the terms and conditions set forth in
this Agreement.

2.      Delivery of Instruments.

(a)Seller Deliveries. The Seller hereby delivers to the Escrow Holder, and the
Escrow Holder acknowledges receipt of, assignments to Company of the 60MM
Certificate and the 203MM Certificate, each of which is undated, has been signed
by Seller and bears a signature guarantee (the “Share Assignments”).

(b)Company Deliveries. The Company hereby delivers to the Escrow Holder, and the
Escrow Holder acknowledges receipt of, the following instruments:

(i)A copy of resolutions certified by the secretary of the Company as being in
effect as of the date hereof, authorizing the issuance to Seller of 262,474,555
shares of Common Stock, to be represented by the 60MM Certificate and the 203MM
Certificate (the “Certified Resolutions”).

(ii)A copy of irrevocable instructions, signed by the Company and dated the date
hereof, to the Company’s transfer agent instructing it to issue the 60MM
Certificate and the 203MM Certificate in the name of Seller (the “Irrevocable
Instructions”).

(iii)An undated assignment, signed by the Company, whereby Company shall sell,
assign and transfer all of its right, title and interest in and to the Patents
and Pending Patents to Seller.

(iv)An undated assignment, signed by Company whereby Company shall sell, assign
and transfers all of its right, title and interest in and to the Trademark to
Polymation

(v)An undated assignment, signed by Company whereby Company shall sell, assign
and transfer all of its right, title and interest in and to the Domain Name to
PMP, which assignment shall contain a covenant to deliver to Seller all
information, including IDs, usernames and passwords, necessary to accomplish the
transfer and use the Domain Name.

(vi)An undated bill of sale, signed by Company whereby Company shall sell,
assign and transfer all of its his right, title and interest in and to the Molds
to Seller.



 

 

The instruments delivered by the Company to the Escrow Holder pursuant to
Subsections (iii) though (vi) this Section 2(b) are referred to collectively as
the “Reassignments.” The Reassignments shall be of no force or effect unless and
until delivered to the Seller pursuant to the provisions of this Agreement.

The documents submitted to the Escrow Holder by the Company and the Seller
pursuant to this Section 2 are collectively referred to as the “Instruments” and
each of them as an “Instrument”.

The Company has submitted the Irrevocable Instructions and the Certified
Resolutions to Pacific Stock Transfer Company (“PSTC”), the Company’s transfer
agent for the Common Stock.

The 60MM Certificate and the 203MM Certificate shall bear the following legend
(the “Restrictive Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

The 203MM Certificate shall also bear the following legend (the “Dispositional
Legend”):THE DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO AN ASSET PURCHASE AGREEMENT, DATED AS OF APRIL 16, 2018, BY AND
BETWEEN THE ISSUER AND MARK HAINBACH. AMONG OTHER THINGS, SAID AGREEMENT LIMITS
THE TIMES AT WHICH AND THE AMOUNTS IN WHICH SAID SHARES MAY BE SOLD. A COPY OF
SAID AGREEMENT MAY BE EXAMINED BY ANY INTERESTED PERSON AT THE OFFICES OF THE
ISSUER.

3.      Disposition of the Instruments. The Escrow Holder shall maintain custody
of the Instruments, and, if it shall receive them, the New 60MM Certificate and
the New 203MM Certificate, and dispose of them as follows:

(a)      First Share Delivery Failure. In the event that the Escrow Holder shall
not have received the 60MM Certificate and the 203MM Certificate within 10
Business Days after the date of this Agreement, the Escrow Holder shall inquire
of PSTC as to whether they will be issued. If PSTC informs the Escrow Holder
that they will be issued, the Escrow Holder shall wait until the twentieth
Business Day after the date of this Agreement for said certificates to be
delivered to it (the “First Deadline”). In the event that PSTC informs the
Escrow Holder that said certificates will not be issued or the Escrow Holder
shall not have received them by the First Deadline (either of these events being
a “First Share Delivery Failure”), the Escrow Holder shall deliver (i) the
Assignments and the Reassignments to the Seller and (ii) the 60MM Certificate,
the 203MM Certificate and the Share Assignments to the Company. In the event of
a First Share Delivery Failure, the rights of the Seller and the Company in the
Patents, the Patent Applications, the Trademarks and the Molds shall be those
that they had immediately before the APA was signed and the APA shall terminate
without action of the Seller or the Company, without liability of either of them
to the other.

(b)      Second Share Delivery Failure. In the event that a First Share Delivery
Failure has not occurred, the Escrow Holder shall, on the first Business Day
after the expiration of six months from the date of this Agreement, submit, by
overnight courier, the 60MM Certificate and the 203MM Certificate to PSTC,
together with a letter, the form of which is attached to this Agreement as
Exhibit A, the date on which PSTC receives such submission, as shown by such
courier’s proof of delivery, being the “Certificate Submission Date.” If, within
10 Business Days after the Certificate Submission Date, the Escrow Holder shall
not have received a certificate representing 60,000,000 shares of Common Stock,
without any restrictive legend (the “New 60MM Certificate”), and a certificate
representing 203,125,164 shares of Common Stock, bearing the Dispositional
Legend only (the “New 203MM Certificate”), each of these certificates being
registered in the name of Seller, the Escrow Holder shall inquire of PSTC as to
whether they will be issued. If PSTC informs the Escrow Holder that they will be
issued, the Escrow Holder shall wait until the twentieth Business Day after the
Certificate Submission Date (the “Second Deadline”). In the event that PSTC
shall inform the Escrow Holder that said certificates will not be issued as
described in the previous sentence or the Escrow Holder shall not have received
them by the Second Deadline (either of these events being a “Second Share
Delivery Failure”), the Escrow Holder shall deliver (i) the Assignments and the
Reassignments to the Seller and (ii) the 60MM Certificate, the 203MM Certificate
and the Share Assignments to the Company. In the event of a Second Share
Delivery Failure, the rights of the Seller and the Company in the Patents, the
Patent Applications, the Trademarks and the Molds shall be those that they had
immediately before the APA was signed and the APA shall terminate without action
of the Seller or the Company, without liability of either of them to the other.



 

 

(c)      No Second Share Delivery Failure; Loss of Certificates.

(1)In the event that the Second Share Delivery Failure shall not have occurred,
the Escrow Holder shall (A) deliver the New 60MM Certificate and the New 203MM
Certificate to the Seller by overnight courier, (B) provide a copy of said
courier’s waybill by email to the Seller and the Company at their respective
email addresses set forth in Section 9 and (B) retain the Assignments and the
Reassignments.

(2)If the Escrow Holder shall not have received notice from the Seller within
ten (10) Business Days after the date of delivery of the New 60MM Certificate
and the New 203MM Certificate to said courier, as indicated by said waybill,
that he has failed to receive them, the Escrow Holder shall deliver the
Assignments and the Reassignments to the Company and the Share Assignments to
the Seller.

(3)If the Escrow Holder shall receive the notice specified in Subsection (c)(2)
of this Section 3, the Escrow Holder shall so advise the Company and the Company
shall replace the New 60MM Certificate and the New 203MM Certificate within
twenty (20) Business Days after the date on which the Escrow Holder receives
such notice, provided that the Seller shall provide the Escrow Holder with an
affidavit respecting his loss or nonreceipt of the New 60MM Certificate and the
New 203MM Certificate and other instruments customarily required by PSTC in the
event of the loss of stock certificates within two (2) Business Days after he
submits said notice to the Escrow Holder (but shall not be required to furnish a
bond), and provided further that said twenty (20) Business Day period shall be
extended by one (1) Business Day for each Business Day after said two (2) day
period on which Seller shall have failed to deliver said affidavit and
instruments to the Escrow Holder. The Escrow Holder shall submit said affidavit
and instruments, together with a letter, the form of which is attached to this
Agreement as Exhibit B, the date on which PSTC receives such letter, as shown by
such courier’s proof of delivery, being the “Second Certificate Submission
Date.”

(4)If the Escrow Holder receives replacements of the New 60MM Certificate and
the New 203MM Certificate within ten (10) Business Days after the Second
Certificate Submission Date, the Escrow Holder shall deliver the Assignments and
the Reassignments to the Company and shall give notice to the Seller that the
Escrow Holder has received said replacements and that the Escrow Holder will
deliver them and the Share Assignments to the Seller at the Escrow Holder’s
office, against receipt therefor.

(5)If, within ten (10) Business Days after the Second Certificate Submission
Date, the Escrow Holder shall not have received said replacements, the Escrow
Holder shall inquire of PSTC as to whether they will be issued. If PSTC informs
the Escrow Holder that they will be issued, the Escrow Holder shall wait until
the twentieth Business Day after the Second Certificate Submission Date (the
“Third Deadline).

(6)If the Escrow Holder shall not have received said replacements by the Third
Deadline, the Escrow Holder shall deliver the Assignments and the Reassignments
to the Seller and the Share Assignments to the Company.

The Escrow Holder shall provide copies of all communications that it receives
from PSTC to the Company and the Seller at by email at their respective email
addresses set forth in Section 9.



 

 

4.      Holding of Shares and Indemnification.

(a)Undertaking; Agreement to Serve as Company’s Agent; Agreement of and Waver by
the Seller. The Undertaking grants the Company a lien on the shares of the
Company’s Common Stock represented by the 60MM Certificate and the 203MM
Certificate and, when and if they are delivered, by the New 60MM Certificate and
the New 203MM Certificate, and provides that the Escrow Holder shall serve as
the Company’s agent for purposes of securing said lien by possession. The Escrow
Holder agrees to serve as said agent. The Seller agrees that the Escrow Holder
may serve as such agent without contravening its obligations to the Seller under
this Escrow Agreement and waives any claim under this Agreement respecting its
validity or any claim against the Escrow Holder or the Company by reason of the
Escrow Holder’s acting as such agent.

(b)Indemnification Procedure. In the event that the Company believes that it is
entitled to indemnification under the provisions of the Undertaking, it shall
deliver to the Escrow Holder a certificate setting forth in reasonable detail
(i) the reason for which it claims indemnification, to which certificate shall
be attached such documents as the Company has in its possession relating to the
claim (other than privileged documents), (ii) the amount of the Company’s claim
and (iii) its calculation of the number of shares of the Company’s Common Stock
to which it is entitled to satisfy its claim (the “Seller’s Certificate”). The
Escrow Holder shall give notice of said claim to the Seller, transmitting a copy
of said certificate with said notice. If the Seller fails, within ten (10)
Business Days after the Seller is given said notice, to deliver to the Escrow
holder a written response to said notice, Seller shall have no claim to said
shares. If Seller delivers a notice to the Escrow Holder, claiming that the
Company is entitled to no shares or a lesser number of shares than the Seller
claimed in the Seller’s Certificate, Seller shall be entitled to the number of
shares as to which no controversy exists, and, notwithstanding any other
provision of this Escrow Agreement, the Escrow Holder shall not deliver to the
Seller certificates representing the shares in controversy until the controversy
be resolved by written agreement between the Seller and the Company or a final
and unappealable Order shall have been entered. Seller shall maintain custody of
any shares to which the Company is entitled until it shall have received (i) a
stock power signed by Seller and bearing a Signature Guarantee, transferring
said shares to the Company, or (ii) some other instrument or Order sufficient
for the Company’s transfer agent so to transfer said shares. Upon the Escrow
Holder’s receipt of such stock power, instrument or Order, the Escrow Holder
shall deliver certificates representing at least the number of shares to which
the Company is entitled, together with such stock power, instrument or Order, to
said transfer agent, instructing it (i) to issue a certificate representing the
number of shares to which the Company is entitled to the Company and deliver it
to the Company at its address for notice and (ii) to issue a certificate
representing the balance of the shares represented by the certificates so
delivered in the name of the Seller and deliver it to the Escrow Holder (the
“Balance Certificate”).

(c)Order of Delivery of Certificates; Legend on Balance Certificates. In the
event that the Escrow Holder delivers certificates to the Company’s transfer
agent pursuant to the previous paragraph, it shall deliver the 203MM Certificate
or the New 203MM Certificate, as the case may be, to the extent that the number
of shares to which the Company does not exceed the number of shares represented
thereby. A Balance Certificate shall bear the same legend or legends as the
stock certificate from which the shares represented thereby are the source.

5.      Concerning the Escrow Holder. Notwithstanding any provision contained
herein, the Escrow Holder, including its officers, directors, employees and
agents, shall:

(a)      not be liable for any action taken, suffered or omitted to be taken by
it except to the extent that a final adjudication of a court of competent
jurisdiction determines that the Escrow Holder’s gross negligence or willful
misconduct was the primary cause of any loss to either party;

(b)      have no responsibility to inquire into or determine the genuineness,
authenticity, or sufficiency of any securities, checks, or other documents or
instruments submitted to or received by it in connection with its duties
hereunder;

(c)      be entitled to deem the signatories of any documents or instruments
submitted to it hereunder as being those purported to be authorized to sign such
documents or instruments on behalf of the Company, the Seller and PSTC, and
shall be entitled to rely upon the genuineness of the signatures of such
signatories without inquiry and without requiring substantiating evidence of any
kind;

(d)      be entitled to refrain from taking any action contemplated by this
Agreement in the event that it becomes aware of any disagreement between the
parties hereto as to any facts or as to the happening of any contemplated event
precedent to such action.



 

 

(e)      be entitled to (i)(A) unrefundable compensation of $3,000.00 for its
services hereunder, to be paid upon the execution and delivery of this
Agreement, to be shared equally by the Company and the Seller, and (B) in the
event that a dispute arises hereunder to additional compensation at the rate of
$200.00 per hour, to be shared equally by the Company and the Seller, and (ii)
to reimbursement of its out-of-pocket expenses including, but not by way of
limitation, the fees and costs of attorneys or agents which it may find
necessary to engage in performance of its duties hereunder, along with any fees
or charges levied by any governmental authority in connection with the Escrow
Holder’s performance of its duties hereunder which the Escrow Holder may impose,
charge or pass-through, all to be paid equally by the Company and Seller,
against which expenses, there shall be deposited $1,500.00 upon the execution
and delivery of this Agreement, such deposit to be shared equally by the Company
and the Seller the unused portion of which shall be returned in equal portions
to the Company and the Seller upon termination of this Agreement;

(f)       be, and hereby is, jointly and severally indemnified and saved
harmless by the Company and Seller from any and all losses, liabilities, claims,
proceedings, suits, demands, penalties, costs and expenses, including without
limitation fees and expenses of outside and internal counsel and experts and
their staffs and all expenses of document location, duplication and shipment and
of preparation to defend any of the foregoing (“Losses”), which may be incurred
by it as a result of its execution, delivery or performance of this Agreement,
unless such Losses shall have been finally adjudicated to have been primarily
caused by the willful misconduct or gross negligence of the Escrow Holder, and
the provisions of this section shall survive the resignation or removal of the
Escrow Holder and the termination of this Agreement. The Company and Seller
further agree amongst themselves that each shall be responsible for 50% of such
Losses, and to the extent the Company or Seller pays more than 50% of any such
Losses, it shall be entitled to reimbursement from the other. To the extent any
Loss is caused by the Company, the Company shall indemnify and hold harmless
Seller from any and all such Losses. To the extent any Loss is caused by Seller,
Seller shall indemnify and hold harmless the Company from any and all such
Losses. For the avoidance of doubt, it is understood and agreed that the
preceding three sentences are not applicable to the Escrow Holder and shall not
be construed to limit in any way the indemnity obligations of the Company and
the Seller to the Escrow Holder, which are set forth in the first sentence of
this section;

(g)      in the event that (i) any dispute shall arise between the parties with
respect to the disposition or disbursement of any of the assets held hereunder
or (ii) the Escrow Holder shall be uncertain as to how to proceed in a situation
not explicitly addressed by the terms of this Agreement whether because of
conflicting demands by the other parties hereto or otherwise, the Escrow Holder
shall be permitted to interplead all of the assets held hereunder into a court
of competent jurisdiction, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets. The parties
hereto other than the Escrow Holder further agree to pursue any redress or
recourse in connection with such a dispute, without making the Escrow Holder a
party to same;

(h)      have only those duties as are specifically provided herein, which shall
be deemed purely ministerial in nature, and shall under no circumstance be
deemed a fiduciary for any of the parties to this Agreement. The Escrow Holder
shall neither be responsible for, nor chargeable with, knowledge of the terms
and conditions of any other agreement, instrument or document between the other
parties hereto, in connection herewith, including, without limitation, the APA,
except as set forth in Section 13. This Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Holder shall be inferred from the terms of this Agreement or any
other Agreement. IN NO EVENT SHALL THE ESCROW HOLDER BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW
HOLDER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION;

(i)        have the right, but not the obligation, to consult with counsel of
choice and shall not be liable for action taken or omitted to be taken by Escrow
Holder in good faith in accordance with the advice of such counsel; if the
Escrow Holder becomes involved in litigation on account of this Agreement, it
shall have the right to retain counsel and shall have a first lien on the
property deposited hereunder for any and all costs, attorneys’ fees, charges,
disbursements, and expenses in connection with such litigation; and shall be
entitled to reimburse itself therefor out of the property deposited hereunder,
and if it shall be unable to reimburse itself from the property deposited
hereunder, the parties hereto jointly and severally agree to pay to the Escrow
Holder on demand its reasonable charges, counsel and attorneys’ fees,
disbursements, and expenses in connection with such litigation; and

(j)        have the right to perform any of its duties hereunder through agents,
attorneys, custodians or nominees.



 

 

6.      Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any property held by the Escrow Holder shall be attached, garnished
or levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting such property, the Escrow Holder is
hereby expressly authorized to obey and comply with all writs, orders or decrees
so entered or issued, which it is advised by legal counsel of its own choosing
is binding upon it, whether with or without jurisdiction, and in the event that
the Escrow Holder obeys or complies with any such writ, order or decree it shall
not be liable to the Company or the Seller or to any other person or entity by
reason of such compliance notwithstanding that such writ, order or decree be
subsequently reversed, modified, annulled, set aside or vacated.

7.      Resignation or Removal of Escrow Holder. The Escrow Holder may resign as
such following the giving of thirty (30) days’ prior written notice to the
Company and Seller and the Escrow Holder may be removed and replaced following
the giving of thirty (30) days’ prior joint written notice by the Company and
Seller to the Escrow Holder. In either event, the duties of the Escrow Holder
shall terminate thirty (30) days after receipt of such notice (or as of such
earlier date as may be mutually agreeable); and the Escrow Holder shall then
deliver the Instruments and all other property or assets then in its possession
to a successor Escrow Holder as shall be appointed by the Company and Seller as
evidenced by a joint written notice filed with the Escrow Holder.

If the Company and Seller have failed to appoint a successor prior to the
expiration of thirty (30) days following receipt of the notice of resignation or
removal, the Escrow Holder may appoint a successor or petition any court of
competent jurisdiction for the appointment of a successor Escrow Holder or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Company and Seller.

8.      Fees and Expenses. The fees and expenses of the Escrow Holder shall be
borne equally by the Company and the Seller. Losses shall be borne by them as
set forth in Section 4(f).

9.      Termination. Upon delivery of the Instruments and, if the Escrow Holder
and, if it receive them, the New 60MM Certificate and the New 203MM Certificate,
in any of the ways set forth in Subsections (a), (b) or (c) of Section 3, this
Agreement shall terminate.

10.  Notices. All notices and other communications hereunder shall be in writing
only by overnight courier, with signature required, and shall be deemed to be
duly given on the earlier of (i) the first Business Day after the day on which
it was received, as indicated by the courier’ signed proof of delivery or (ii)
twenty (20) Business Days after it shall have been delivered to the courier.
Notices shall be addressed as follows:

If to the Company:

1620 Commerce St.

Corona, CA 92880

Attention: Chief Executive Officer

E-Mail: jzarecor@escrowllc.net

If to Seller:

3533 Old Conejo Road, #106-A

Newbury Park, CA 91320

and to

Richard A. Rogers, Esq.

Shane, DiGiuseppe & Rodgers, LLP

3125 Old Conejo Road

Thousand Oaks, CA 91320

E-Mail: rar@lawsdr.com



 

 

Notices and other communications shall be sent to both the Seller and Richard A.
Rogers, but delivery of notice to either shall constitute notice to the Seller.

If to the Escrow Holder:

Escrow, LLC

173 Keith St., Suite 3

Warrenton, VA 20186

E-Mail: jzarecor@escrowllc.net

No notice may be given by e-mail.

For purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Holder located at the
notice address set forth above is authorized or required by law or executive
order to remain closed.

11.  Governing Law; Counterparts. This Agreement shall be construed in
accordance with the laws of the State of Virginia. It may be executed in several
counterparts, each one of which shall constitute an original and all
collectively shall constitute but one instrument. Each party irrevocably waives
any objection on the grounds of venue, forum non-conveniens or any similar
grounds and irrevocably consents to service of process by certified or
registered mail, return receipt requested, or in any other manner permitted by
applicable law and consents to the jurisdiction of the courts located in the
State of Virginia. To the extent that in any jurisdiction, Seller or the Company
may now or hereafter be entitled to claim for itself or its assets, immunity
from suit, execution attachment (before or after judgment), or other legal
process, such party shall not claim, and it hereby irrevocably waives, such
immunity. EACH PARTY FURTHER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LAWSUIT OR JUDICIAL PROCEEDING ARISING OR RELATING TO THIS
AGREEMENT.

12.  Amendment; Modification; Waiver. This Agreement may be amended or modified,
and any term of this Agreement may be waived if such amendment, modification or
waiver is in writing and signed by all parties.

13.  Assignment. This Agreement shall be binding upon and shall inure to the
benefit of each of the Company and Seller and each of their respective permitted
successors and assigns. No assignment of the interest of the Company or Seller
shall be binding upon the Escrow Holder unless and until written notice of such
assignment shall be delivered to and acknowledged by the Escrow Holder.

14.  Definitions. Terms that used in this Agreement and are defined in the APA
or the Undertaking shall have the meanings ascribed to them therein. The Escrow
Holder shall be deemed to have knowledge of said definitions and acknowledges
receipt of a copy of the APA.

15.  Agency. The Seller nominates, constitutes and appoints the Escrow Holder as
his true and lawful agent and attorney-in-fact solely for the purpose of
requesting that PSTC issue the New 60MM Certificate and the New 203MM
Certificate, as described above.

16.  Force Majeure. Notwithstanding any other provision of this Agreement, the
Escrow Holder shall not be obligated to perform any obligation hereunder and
shall not incur any liability for the nonperformance or breach of any obligation
hereunder to the extent that the Escrow Holder is delayed in performing, unable
to perform or breaches such obligation because of acts of God, war, terrorism,
fire, floods, strikes, electrical outages, equipment or transmission failures,
or other causes reasonably beyond its control.



 

 

IN WITNESS WHEREOF, the Seller has duly executed this Agreement, and the Company
and the Escrow Holder have caused this Agreement to be duly executed, as of the
day and year first above written.

ACOLOGY, INC.

 





/s/ Mark Hainbach

Mark Hainbach

 

By: /s/ Curtis Fairbrother

Curtis Fairbrother

Chief Executive Officer

By: /s/ Douglas Heldoorn

Douglas Heldoorn

Chief Operating Officer

ESCROW, LLC

By: /s/ Johnnie Zarecor

Johnnie Zarecor

President



 

